DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10-13 and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foser et al (US 2005/0037321) in view of Brown (US 1,438,167).

    PNG
    media_image1.png
    304
    406
    media_image1.png
    Greyscale

Foser Annotated figure 7
In regard to claim 10, Foser discloses a method of installing a dental prosthesis (par 3 discloses connecting a prosthetic dental device to a natural anchor tooth), the method comprising: 
providing a first holder (interconnecting element 14) that comprises a first holding part (securement socket 18) and a first male member (positive coupling piece 22), wherein the first holding part comprises a first intermediate sidewall (where the surface of the socket securement facing away from tooth 12 is considered an intermediate sidewall, see figure 1), wherein the first male member (22) is fixed to the first intermediate sidewall  such that the first holder is in the form of a single piece (see figures1, 6 and 7), wherein the first male member (22) comprises a first lateral portion extending from the first intermediate sidewall in a first direction and a first vertical portion extending from the first lateral portion in a second direction perpendicular to the first direction (see Foser annotated figure 7);
 providing a second holder (interconnecting element 16) that comprises a second holding part (securement socket 20) and a second male member (positive coupling piece 24), wherein the 
engaging the first holder with a first tooth of a patient without a crown over the first tooth (par 34 discloses the securement socket is mounted and engaged on an anchor tooth which is disclosed as a natural tooth or a crown in par 3); -2-Application No.: 16/105,381 Filing Date: 
engaging the second holder with a second tooth of a patient such that each of the second intermediate sidewall (par 34 and figure 1), wherein the patient has an open space between the first tooth and the second tooth (see figure 1 and par 35 which discloses coupling pieces 22 and 24 being within a space), wherein after engaging the first holder and the second holder, the first male member and the second male member are located in the open space (see figure 1); and 
providing an artificial tooth that comprises a top, a bottom, sides connecting between the top and bottom (see figure 2, where artificial tooth 30 has an occlusal top, a bottom and sides which connect them), wherein the artificial tooth (30)further comprises a first female member and a second female member (negative coupling member 26 and 28) that are formed into the bottom (par 36 discloses the negative coupling piece are open downwardly and closed on their upper side), subsequent to engaging the first holder and the second holder, moving the artificial tooth toward the open space from above and placing the artificial tooth in the open space  such that at least part of the first lateral portion and the first vertical portion of the first male member go into  the first female member (par 34-36 disclose the attachment of the prosthetic device 30 by the use of the negative coupling pieces, which are open downwardly and closed on the upper side enabling attachment from above similar to that seen in figure 3, additionally figure 7 
Foser fails to disclose the first holding part comprising a first buccal sidewall, a first lingual sidewall, and a first intermediate sidewall that interconnects the first buccal sidewall and the first lingual sidewall, wherein the first buccal sidewall and the first lingual sidewall generally oppose each other, wherein the first holding part further comprises a first side gap that opposes the first intermediate sidewall and is located between the first buccal sidewall and the first lingual sidewall, wherein the first holding part further comprises a first top gap defined between the first buccal sidewall, the first lingual sidewall, and the first intermediate sidewall, the second holding part having at least one of a second buccal sidewall and a second lingual sidewall, each of the first buccal sidewall, the lingual sidewall and the first intermediate sidewall contacts a natural tooth surface of the first tooth, such that the first tooth without a crown is interposed between the first buccal sidewall and the first lingual sidewall with a top surface of the first tooth exposed via the first top gap, and further such that the first holding part does not form a closed loop encircling a circumference of the first tooth with the first side gap between the first buccal sidewall and the first lingual sidewall, and having the at least one of the second buccal sidewall and the second lingual sidewall contacts a corresponding surface of the second tooth.


    PNG
    media_image2.png
    207
    526
    media_image2.png
    Greyscale

Brown annotated figure 2
Brown teaches a first holding part (see figures 2-4) comprising a first buccal sidewall (arm 6), a first lingual sidewall (arm 6), and a first intermediate sidewall (broad or thick central body 7) that interconnects the first buccal sidewall and the first lingual sidewall (see figures 2-4), wherein the first buccal sidewall and the first lingual sidewall (6) generally oppose each other (see figures 2-3), wherein the first holding part further comprises a first side gap that opposes the first intermediate sidewall and is located between the first buccal sidewall and the first lingual sidewall, wherein the first holding part further comprises a first top gap defined between the first buccal sidewall, the first lingual sidewall, and the first intermediate sidewall (see Foser annotated figure 2),  the second holding part having at least one of a second buccal sidewall and a second lingual sidewall (lines 110-115 discloses the dental clasp anchor part being any variety of styles such as two holding parts), each of the first buccal sidewall, the lingual sidewall and the first intermediate sidewall contacts a natural tooth surface of the first tooth, such that the first tooth without a crown is interposed between the first buccal sidewall and the first lingual sidewall with a top surface of the first tooth exposed via the first top gap, and further such that the first holding part does not form a closed loop encircling a circumference of the first tooth with the first side gap between the first buccal sidewall and the first lingual sidewall (see figure 1-3 and lines 14-buccal sidewall and the second lingual sidewall contacts a corresponding surface of the second tooth in a dental bridge attachment (lines 10-12) for the purpose of attaching a bridge or prosthetic to teeth with a desirable degree of mobility and without injuring the enamel (line56-62).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the holding parts of Foser to have the first holding part comprising a first buccal sidewall, a first lingual sidewall, and a first intermediate sidewall that interconnects the first buccal sidewall and the first lingual sidewall, wherein the first buccal sidewall and the first lingual sidewall generally oppose each other, wherein the first holding part further comprises a first side gap that opposes the first intermediate sidewall and is located between the first buccal sidewall and the first lingual sidewall, wherein the first holding part further comprises a first top gap defined between the first buccal sidewall, the first lingual sidewall, and the first intermediate sidewall, the second holding part having at least one of a second buccal sidewall and a second lingual sidewall, each of the first buccal sidewall, the lingual sidewall and the first intermediate sidewall contacts a natural tooth surface of the first tooth, such that the first tooth without a crown is interposed between the first buccal sidewall and the first lingual sidewall with a top surface of the first tooth exposed via the first top gap, and further such that the first holding part does not form a closed loop encircling a circumference of the first tooth with the first side gap between the first buccal sidewall and the first lingual sidewall, and having the at least one of the second buccal sidewall and the second lingual sidewall contacts a corresponding surface of the second tooth as disclosed by Brown for the purpose of attaching a bridge or prosthetic to teeth with a desirable degree of mobility and without injuring the enamel (line 56-62).

In regard to claim 21, Foser further discloses the second holder (16) is engaged with the second tooth without a crown there over such that each of the second intermediate sidewall and the at least one of the second buccal sidewall and the second lingual sidewall contacts a natural tooth surface of the second tooth (par 34 discloses the securement socket is mounted and engaged on an anchor tooth which is disclosed as a natural tooth or a crown in par 3).
In regard to claim 22, Foser/Brown further discloses the claimed invention as set forth above in claim 13. Brown further teaches the second holding part further comprises a second top gap defined between the second buccal sidewall, the second lingual sidewall, and the second intermediate sidewall (see Brown annotated figure 2), for the reason set forth above.
In regard to claim 23, Foser/Brown disclose the claimed invention as set forth above in claim 10, Foser discloses an alternative embodiment of the male member, which comprises a second lateral portion extending from the second intermediate sidewall in a third direction and a second vertical portion extending from the second lateral portion in a fourth direction perpendicular to the third direction (see Foser figure 7and par 40), for the purpose of providing good support against tipping (par 40). As such, it would be obvious to one of ordinary skill in the 
In regard to claim 24, Foser further discloses the artificial tooth moves toward the open space from above and is placed in the open space, the second lateral portion and the second vertical portion go into the second female member from the bottom of the artificial tooth member (par 34-36 disclose the attachment of the prosthetic device 30 by the use of the negative coupling pieces, which are open downwardly and closed on the upper side enabling attachment from above similar to that seen in figure 3, additionally figure 7 presents a desired coupling piece which is used to secured).
Claims 14-20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foser et al in view of Brown as applied to claim 10 above, and further in view of Koerber et al (DE 3609214).

    PNG
    media_image3.png
    312
    700
    media_image3.png
    Greyscale

Annotated figure 14

In regard to claim 14, Foser/Brown discloses the claimed invention as set forth above in claim 10, but fails to disclose the first holding part further comprises a groove extending from the first side gap into either the first buccal sidewall and the first lingual sidewall. 
However, Koerber teaches holding parts (belts 4) further comprises a groove extending (cuts 15) which extends from the sidewall into both the buccal sidewall and the lingual sidewall (see figure 13) in a bridge tooth replacement (page 9, par 2 of translation) for the purpose of better adaptability to the attachment to the crown (page 10, par 12). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Foser/Brown to have the first holding part further comprises a groove extending from the first side gap into the first buccal sidewall and/or the first lingual sidewall as disclosed by Koerber for the purpose of better adaptability to the attachment to the crown.
In regard to claim 15, Foser/Brown/Koerber discloses the claimed invention as set forth above in claim 14. Koerber further teaches the first holding part further comprises an upper lingual extension extending from the first lingual sidewall, wherein the first holding part further comprises a lower lingual extension extending from the first lingual sidewall, wherein the groove is interposed between the upper and lower lingual extensions (see annotated figure 14 above).
In regard to claim 16, Foser/Brown /Koerber discloses the claimed invention as set forth above in claim 14. Koerber teaches the groove extends into the first lingual sidewall as set forth above. As such, the modification to Foser/Brown would result in the groove extending from the first side gap into the first lingual sidewall. Furthermore, it would be obvious to one of ordinary skill in the art to have no groove formed into the first sidewall as this is considered obvious in In re Kuhle, 536 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975)
In regard to claim 17, Foser/Brown/Koerber discloses the claimed invention as set forth above in claim 14. Koerber further teaches the first buccal sidewall comprises an upper buccal side extension and a lower buccal side extension that are configured to contact a buccal surf ace of the first tooth, wherein the groove is defined between the upper and lower buccal side extensions (see annotated figure 14 above).
In regard to claim 18, Foser/Brown/Koerber discloses the claimed invention as set forth above in claim 14. Koerber further teaches the groove extending into the first buccal sidewall, wherein the groove is referred to as a first groove, and a second groove extending into the first lingual sidewall (see annotated figure 14), for motivation as set forth above. The modification of Foser/Brown as set forth above, would result in a modification that results in the first groove within the first buccal sidewall extending into the first side gap into the first buccal sidewall and the second groove extending into the first lingual sidewall.
In regard to claim 19, Foser/Brown/Koerber discloses the claimed invention as set forth above in claim 18. Koerber further teaches the first buccal sidewall comprises an upper buccal side extension and a lower buccal side extension that are configured to contact a buccal surf ace 
In regard to claim 20, Foser/Brown/Koerber discloses the claimed invention as set forth above in claim 18. Koerber further teaches the first lingual sidewall comprises an upper lingual side extension and a lower lingual side extension that are configured to contact a lingual surf ace of the first tooth, wherein the second groove is defined between the upper and lower lingual side extensions (see attached figure 14), for the reason set forth above.
Response to Arguments
Applicant’s arguments with respect to claims 10-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772